COURT OF
APPEALS
                                                   EIGHTH DISTRICT OF
TEXAS
                                                              EL
PASO, TEXAS
 



 
 
CHARLES OLA-OKELOLA 
AND ALL OCCUPANTS OF 
1609 GLENDORA COURT, 
DENTON, TEXAS 76210
 
                                   
  Appellant,
 
v.
 
WELLS FARGO BANK, N.A., 
A/K/A WACHOVIA MORTGAGE, 
A DIVISION OF WELLS FARGO 
BANK, N.A., AND FORMERLY
KNOWN AS WACHOVIA MORTGAGE, FSB, FORMERLY KNOWN AS WORLD
  SAVINGS BANK, FSB,
 
                       
              Appellee. 
 


 
 '
   
 '
   
 '
   
 '
   
 '
 
 '
 
 '
 
 '
 
 '
 
 '
 


 
 
 
 
 
                  No. 08-12-00134-CV
 
                         Appeal from
 
County Court at Law
  No. 2
 
of Denton County,
  Texas
 
(TC #
  CV-2012-00018)




 


 


 



                                                     MEMORANDUM
OPINION
 
This
appeal is before the Court on its own motion for determination of whether it
should be dismissed for want of prosecution. 
Finding that Appellant has not filed a brief or a motion for extension
of time, we dismiss the appeal.
Appellant
failed to file his brief on the due date. 
On June 1, 2012, the Clerk of the Court sent the parties a notice that
Appellant had not filed his brief or motion for extension of time.  Further, the notice advised the parties of
the Court’s intent to dismiss for want of prosecution unless one of the parties
responded showing grounds to continue the appeal.  No response has been received as of this
date.  
This
Court possesses the authority to dismiss an appeal for want of prosecution when
the appellant has failed to file her brief in the time prescribed, and gives no
reasonable explanation for such failure. 
Tex.R.App.P. 38.8(a)(1); Elizondo
v. City of San Antonio, 975 S.W.2d 61, 63 (Tex.App.--San Antonio 1998, no
pet.).  Because Appellant failed to file his
brief and has not responded to our inquiry, we dismiss the appeal for want of
prosecution pursuant to Tex.R.App.P.
38.8(a)(1), 42.3(b), and 42.3(c).
 
July 31, 2012                                       ________________________________________________
ANN CRAWFORD
McCLURE, Chief Justice
 
Before McClure, C.J., Rivera, and Antcliff, JJ.